     Case 1:18-cv-00329-DAD-SKO Document 23 Filed 05/28/19 Page 1 of 2



 I    SIAMAK VAZIRI, ESQ. [SBN 242447)
      STEFANO G. FORMICA, ESQ. [SBN 241958)
 2    CARYN BROTTMAN SANDERS, ESQ [175378)
      V AZIRI LAW GROUP APC
 3    5757 Wilshire BlvdA Suite 670
      Los Angeles, CA 9u036
 4    Telephone: (310) 777-7540
      Facsimile: (310) 777-0373
 5

 6
      ATTORNEYS FOR PLAINTIFF,
 7    TAMARA BONILLA

 8
                                UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10
11    ESTATE OF AARON BONILLA BY                     Case No. I :18-cv-00329-DAD-SKO
      AND THROUGH HIS SUCCESSOR
12    IN INTEREST, TAMARA BONILLA                    STIPULATION FOR DISMISSAL
      AND TAMARA BONILLA,
13    INDIVIDUALLY;
14                           Plaintiffs,
15    V.

16    COUNTY OF MERCED; SHERIFF
      VERNON H. WARNKE,
17    ELIZABETH BONILLA and DOES l
      through 50, inclusive;
18
                             Defendants.
19

20
21          COMES NOW Plaintiff ESTATE OF AARON BONILLA BY AND

22    THROUGH HIS SUCCESSOR IN INTEREST, TAMARA BONILLA AND

23    TAMARA BONILLA, INDIVIDUALLY and Defendants COUNTY OF MERCED;

24    SHERIFF VERNON H. WARNKE and hereby stipulate to the dismissal of this

25    action with prejudice as and for settlement of this action. Each of the undersigned

26    parties agrees that it shall bear its own costs and attorney's fees associated with this

27    matter.

28              Dismissal is therefore proper under Fed. R. Civ. P. 41 (a)(] )(A)(ii).

                                    STIPULATED REQUEST FOR DISMISSAL
                                                     1
     Case 1:18-cv-00329-DAD-SKO Document 23 Filed 05/28/19 Page 2 of 2




     Dated: May 28, 2019
 2

 3
 4
 5
 6
 7
 8
      MAY)..?, 2019                     MERCED COUNTY COUNSEL
 9

10
11
12
13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                            STIPULATED REQU EST FOR DISMISSAL
                                            2
